Citation Nr: 1142400	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-26 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.  He later served in the Michigan National Guard from January 1979 to April 1997.

This matter comes before the Board of Veterans' Appeal on appeal from a February 2007 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for hearing loss and tinnitus was denied by the Board in July 2005.

2.  Evidence received since the July 2005 Board denial is cumulative of evidence previously considered by the Board.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service connection for hearing loss or tinnitus has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through a November 2006 notice letter the Veteran and his representative were notified of the information and evidence needed to substantiate the Veteran's claims of service connection.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The letter told the Veteran that new and material evidence was needed to reopen the previously denied service connection claims.  New and material evidence was defined and the Veteran was told why the claims were previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board also finds that the November 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  There is no indication that additional pertinent evidence exists that has not been obtained.  As discussed in the analysis section below, the Veteran's claims have not been reopened; thus, an examination is not required.  

II.  Analysis

The Veteran asserts that he has hearing loss and tinnitus that were caused by exposure to loud noises during his military service while in the Navy and while serving for many years in the National Guard.  

The Board addressed these claims in a July 2005 decision, which is a final adjudication.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).  In September 2006, the Veteran petitioned to reopen his claims of service connection for hearing loss and tinnitus.  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011). The Board notes that 38 C.F.R. § 3.156 was revised, effective October 6, 2006, but the changes affect only those claims where new service department records are obtained.  71 Fed. Reg. 52455 -57 (Sept. 6, 2006).  (The definition of new and material evidence in 38 C.F.R. § 3.156(a) remained the same.)  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new and material evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992). 

Evidence received since the Board's prior denial includes records showing that the Veteran experiences hearing loss and tinnitus, such as an October 2006 report from J. M. Gilbert, M.S., CCC-A, and reports received in August 2008 from D. Heichel, M.D.  Such information is not new.  There was much evidence before the Board in 2005 showing that the Veteran in fact had both hearing loss and tinnitus.  

The salient question before the Board when it previously considered the Veteran's claims was whether then-current disability could be attributed to the noise exposure the Veteran claimed to have experienced when he was on active duty in the Navy and while serving for many years in the National Guard.  On this point, the Veteran has submitted a statement from Dr. Heichel, dated in June 2008, in which the doctor says that the Veteran's "hearing loss is more likely than not related to his noise exposure experienced in the work environment on duty."  (Implicit in the Veteran's appeal is the contention that the "duty" to which Dr. Heichel referred was the Veteran's military duty time.)  Nevertheless, the Board finds that this statement is not new and material.

Evidence available to the Board in 2005 included a statement by K. T. Foley, M.D., who said that the Veteran's hearing loss and tinnitus "likely resulted from repeated exposure to excessive levels of noise while he was in the service. . ."  Dr. Heichel's statement is to the same effect and is therefore cumulative of the medical opinion provided by Dr. Foley.  In fact, it might be said that Dr. Foley's statement is of greater evidentiary value than Dr. Heichel's because Dr. Foley had evaluated the Veteran closer in time to his period of active duty and National Guard service.  Consequently, the Board finds that Dr. Heichel's opinion is merely cumulative of what was shown before.

As for the Veteran's contentions, they have remained the same and cannot be said to be new and material evidence.  He has again argued that the noise to which he was exposed during military service caused his hearing loss and tinnitus.  In short, he has not provided information that addresses his claims beyond what was submitted prior to the Board's 2005 denial.  This is also true of the articles he submitted showing a relationship between noise exposure and hearing loss/tinnitus.

In sum, the new evidence is cumulative of what was before the Board in 2005.  New and material evidence has not been received.  Thus, the application to reopen the claims of service connection must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


      (CONTINUED ON NEXT PAGE)


ORDER

The application to reopen a claim of service connection for hearing loss is denied.

The application to reopen a claim of service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


